DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-14 are allowed.

The following are details of the closest prior arts of record found:
Husted et al. (US Patent Publication 2021/0345068) discloses a system wherein smartphones may broadcast their respective resolvable public identifiers using Bluetooth low-energy advertising beacons and to anonymously track the possible exposure of users to people contagious with a particular virus, the smartphones may periodically scan for advertising beacons broadcast by other devices and the smartphone may construct a list of other smartphones that were close enough for the smartphone to receive BLE advertising beacons with resolvable public identifiers from other smartphones and discloses the smartphone may download or retrieve a list of resolvable public identifiers from the central server and may compare the resolvable public identifiers obtained from the central server with the resolvable public identifiers stored locally in the smartphone and if there is a match, then the user of the smartphone may determine that he or she may have come into contact with a potential virus carrier and if a match is identified between a respective one of the obtained resolvable public identifiers and a respective one of the locally stored resolvable public identifiers, the smartphone may present one or more options or actions for the user and may include contacting medical personnel, obtaining a certain medicine and so on and may upload resolvable public identifiers to the central server in response to determining that the user carries or has been exposed to the virus.
Butler et al. (US Patent 9,245,433) discloses a system wherein many people carry portable electronic devices such as cell phones that have Bluetooth and by placing a device that scans for these signals in ones home or business, it is possible to passively and/or actively scan, listen to and record all activated wireless devices that are proximate to the monitoring device’s location and the monitoring device logs information acquired from a nearby wireless device such as the device’s name, IMSI, etc. and other identifying information and discloses the monitoring device engages in active probing and the queries sent to the detected device are initiated and managed by the UID extraction engine and the extracted information may be passed through a black list filter that triggers immediate rule based actions in response to detecting particular UID and further discloses the device 110 may send a query for information after forming a communications connection to the detected device and discloses when the monitoring device 110 detects an active RF transmitter, the detected signals UID may trigger a rule such as when an owner of the device has created a rule to send a notification whenever an RF transmitter associated with a specific person in the database is detected.
Boss et al. (US Patent Publication 2018/0052970) discloses a system wherein periodically such as daily, the device can upload contact records to the storage 220 and the storage may be a local storage on a user device and periodically transferring contact records to storage frees space on user device and may permit simplified gathering of contact information for analysis should a health emergency be declared.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 3-6, 8-11 and 13-14 are found to be allowable because the closest prior art found of Husted et al. (US Patent Publication 2021/0345068) and Butler et al. (US Patent 9,245,433) and Boss et al. (US Patent Publication 2018/0052970) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “when the scanned device recording in the surrounding phone list is not recorded in the daily list, comparing the surrounding phone list with a temporary list to determine whether the scanned device recording in the surrounding phone list is recorded in the temporary list; and when the scanned device recording in the surrounding phone list is not recorded in the temporary list, storing the IMSI of the scanned device in the temporary list” in the specific order, structure and combination of limitations recited, inter alia, by the Independent claim 1 and Independent claim 6 and Independent claim 11 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645